Case: 16-20775      Document: 00514184165         Page: 1    Date Filed: 10/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 16-20775                                 FILED
                                                                             October 5, 2017

DAVID FRANKLIN WEST,                                                          Lyle W. Cayce
                                                                                   Clerk
                                                 Plaintiff-Appellant

v.

T. BORNUNDA; R. POOL; WARDEN COOK,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-2591


Before DENNIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       David Franklin West, Texas prisoner # 2051612, moves for leave to
proceed in forma pauperis (IFP) in this appeal of the district court’s sua sponte
dismissal of his 42 U.S.C. § 1983 complaint. West filed a complaint alleging
that the defendants violated his constitutional right of access to the courts by
confiscating several publications that West intended to use in ongoing
litigation. West appears to be asserting that he is a sovereign citizen over
whom Texas courts have no authority and that the confiscated publications


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20775     Document: 00514184165     Page: 2   Date Filed: 10/05/2017


                                  No. 16-20775

support his argument. After obtaining a more definite statement of West’s
claims, the district court dismissed the complaint as frivolous. The court
denied West’s motion to proceed IFP on appeal.
      The instant motion is a challenge to the district court’s certification that
West’s appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997); FED. R. APP. P. 24(a). In issuing its certification decision,
the district court referred to its dismissal of West’s complaint as frivolous
under 28 U.S.C. § 1915A. It was implicit in this order that West’s appeal would
be frivolous for the same reasons stated in the district court’s order of
dismissal.
      To support a claim of unconstitutional deprivation of access to the courts
a plaintiff must show “that a nonfrivolous legal claim has been frustrated or is
being impeded.” Driggers v. Cruz, 740 F.3d 333, 337 (5th Cir. 2014) (quoting
Lewis v. Casey, 518 U.S. 343, 354 (1996)) (cleaned up). West has raised no
coherent argument, in either the district court or this court, demonstrating
defendants impeded or frustrated his ability to file a nonfrivolous legal claim.
See id.   Further, although he conclusionally states that the defendants have
violated his First Amendment right to free speech, West fails to challenge the
district court’s basis for determining that any such claim lacked merit. See
Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Because “it is apparent that an appeal would be meritless,” Baugh, 117
F.3d at 202 n.24, West’s motion for leave to proceed IFP is DENIED, and the
appeal is DISMISSED as frivolous, see id.; 5TH CIR. R. 42.2.
      The district court’s dismissal of the complaint as frivolous and the
dismissal of this appeal as frivolous both count as strikes for purposes of 28
U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).
West is WARNED that if he accumulates three strikes under § 1915(g), he will



                                        2
    Case: 16-20775   Document: 00514184165     Page: 3   Date Filed: 10/05/2017


                                No. 16-20775

not be allowed to proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious injury.




                                      3